Citation Nr: 1539294	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar spine degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty for training from May 1979 to August 1979, with an additional period of active duty service from August 1991 to September 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for thoracolumbar spine DJD, effective October 1, 2009 (the date of claim).  In that decision, the RO also granted service connection and assigned an initial 0 percent (noncompensable) rating for hypertension, effective October 1, 2009.  In July 2011, the Veteran filed a notice of disagreement (NOD).  In September 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the record.  Thereafter, the  RO- issued a statement of the case (SOC) in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge  in Washington, DC.  The Veteran was scheduled for such a hearing in October 2013 and notice of the hearing was sent to his address of record in August 2013; however,  he failed to appear for the scheduled hearing.  The hearing notice has not been returned by the U.S. Postal Service as undeliverable, and the Veteran has neither  provided good cause for his failure to report nor  asked to reschedule the hearing.  Hence, the hearing request is considered withdrawn.  See 38 C.F.R. §  20.702(d) (2015).  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for thoracolumbar spine DJD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In November 2014, the Board granted an initial 10 percent rating for service-connected hypertension, which was considered a grant of the benefit sought with respect to that issue.  Therefore, that matter is  no longer in appellate status. Also in November 2014,, the Board also remanded the higher rating claim for service-connected thoracolumbar spine DJD  for further action, to include additional development of the evidence.  After completing the requested development, the denial of the claim was continued (as reflected in a July 2015 supplemental SOC (SSOC)) and the remaining matter on appeal returned  to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

As a final preliminary matter, the Board notes that matter of the Veteran's  entitlement to service connection for a cervical spine disability has been raised by the record in several statements submitted by the Veteran, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See July 2011 NOD, May 2012 VA Form 9, and August 2015 Veteran statement. 

It is noted that the Veteran has requested that the Board consider this issue in conjunction with the appropriate rating to be assigned to his service-connected thoracolumbar spine disability (which is being considered in this decision); however, disabilities involving the cervical and thoracolumbar spine are considered separate and distinct, and are individually evaluated under VA's Rating Schedule.  Under these circumstances, and because the cervical spine claim has not been adjudicated by the AOJ, and the Board may not address the matter in the first instance, it is not properly before the  Board.  The Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the October 1, 2009 effective date of the award of service connection, the Veteran's thoracolumbar spine DJD has been manifested by forward flexion limited to no less than 70 degrees, including as a result of pain during repetitive motion.  The medical does not reflect any additional functional limitation due to pain or similar symptoms on repeated use or during flare-ups; nor does the evidence reflect that the  service-connected disability is manifested by ankylosis or intervertebral disc syndrome ( IVDS) with incapacitating episodes.  

3.  Other than he symptoms associated with service-connected right thigh lateral femoral cutaneous nerve syndrome, right lower extremity radiculopathy, and rectal stenosis/residuals of hemorrhoidectomy (the ratings for which are not at issue in the current appeal) there is/are no separately ratable neurological manifestation(s) of  the service-connected thoracolumbar spine disability.

4.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the thoracolumbar spine disability under consideration, and no claim for a total rating based on individual unemployability due to the service-connected disability at issue has been raised..


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for thoracolumbar spine disability DJD are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, the March 2012 SOC set forth the criteria for higher ratings for spinal disabilities (the timing and form of which suffices for Dingess/Hartman), followed by readjudication of the claim in the July 2015 SSOC.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2011 DRO hearing, as well as the various written statements provided by the Veteran and by his representative on his behalf.  The Board finds that no further action on these matters, prior to appellate consideration, is required.

During the September 2011 DRO hearing, the Veteran was afforded an opportunity to present hearing testimony, argument and evidence in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  

Here, the hearing transcript reflects that the Decision Review Officer identified the issues on appeal and solicited information regarding the severity of the Veteran's service-connected thoracolumbar spine disability.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Although the hearing discussion did not reveal any specific, evidence that might be available that had not been submitted or obtained with respect to the claim, following the hearing, the Board remanded the claim for additional development.  

In the November 2014 remand,  the Board instructed the AOJ to request that the Veteran identify any current VA, military treatment facility, or private treatment related to his thoracolumbar spine disability and assist him in obtaining any such records.  The Board also instructed the AOJ schedule the Veteran a VA examination to evaluate his service-connected thoracolumbar spine disability.  In June 2015, the AOJ sent the Veteran a letter requesting that he submit a completed authorization and consent form in order for VA to obtain any outstanding evidence relevant to his thoracolumbar spine disability.  The Veteran did not, however, subsequently submit any authorization forms or otherwise identify any outstanding evidence needed to evaluate his higher rating claim.  Therefore, no further RO action in this regard is warranted.  Also, in June 2015, the Veteran was afforded a VA spine examination that was adequate for rating purposes, as it included an interview with the Veteran, review of the record and full evaluation of his thoracolumbar spine.  

Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Te Veteran has been notified and made aware of the evidence needed to substantiate his higher rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, service connection for thoracolumbar spine DJD was established in July 2010 and the RO assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (for degenerative arthritis of the spine).  However, the actual criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula provides for assignment of a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or there is combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fractures with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Additionally, Note 1 of the General Rating Formula directs VA to consider whether combining ratings for orthopedic and neurological manifestations of a thoracic spine disability would result in a higher rating.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, however, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Considering the pertinent evidence in light of the above-noted criteria and applicable rating principles,  the Board finds that the criteria for an initial rating excess of 10 percent are not met.  

The relevant evidence of record includes VA examination reports dated April 2010, October 2011, and June 2015.  

The evidentiary record also contains treatment records from DeWitt Army Community Hospital dated from 2009 to 2010 and Fort Belvoir Community Hospital dated from 2010 to 2011, which generally note the Veteran's report of chronic back pain and the use of a cane for such pain.  The records do not, however, contain any additional information, evidence, or clinical findings relevant to the proper disability rating for the Veteran's thoracolumbar spine disability, including the range of motion, neurologic abnormalities, or functional limitation or impairment caused by his thoracolumbar spine disability.  In this regard, the Board notes that the treatment records document the Veteran's complaints of bowel changes, as well as radicular pain and decreased grip strength in his upper extremities; however, his bowel abnormalities and upper extremity radicular pain and decreased grip strength are contemplated by the ratings assigned for his service-connected rectal stenosis, residuals of hemorrhoidectomy, left ulnar neuropathy, and right carpal tunnel syndrome.  See rating decisions dated July 2010.  The Veteran has not appealed these determinations and, as such, those disabilities and the symptoms attributable thereto will not be discussed in the herein decision.  Moreover, the Board notes that the radicular symptoms and decreased grip strength involve the upper extremities and are not shown to be associated with his service-connected thoracolumbar spine disability.  

Also of record are statements by the Veteran in support of his claim, to include his September 2011 DRO hearing testimony, which generally reflects his belief that his thoracolumbar spine disability has progressed to include his cervical spine.  The Board has addressed the Veteran's statements in this regard in the Introduction of this decision and finds that his statements do not otherwise contain any information or evidence relevant to the proper rating for his service-connected thoracolumbar spine disability.  

Turning to the pertinent, probative evidence of record, the April 2010 VA examination report reflects that the Veteran reported having persistent back pain, including aching pain while sitting and sharp pain with any twisting movement.  He reported that his pain was located in the mid to low back, without any radiation, and was constantly moderate to severe.  While the Veteran did not report having any incapacitating episodes, he reported having severe flare-ups of pain six or seven days a month, which resulted in him having to lie down and rest until the flare-ups resolves.  In addition to the foregoing, the Veteran endorsed experiencing stiffness, fatigue, weakness, and decreased motion in his lower back, but he denied having any spasm, leg or foot weakness, bladder complaints, or erectile dysfunction.  [Parenthetically, the Board notes the Veteran also reported having numbness, paresthesias, and bowel complaints; however, as noted, these symptoms are fully contemplated by other service-connected disabilities, the ratings for which are not at issue in this decision.]  

On physical examination, the Veteran was observed to have normal posture, with normal and symmetrical spinal contour.  However, the examiner noted that the Veteran had an antalgic gait with a limp that favored his right leg.  The Veteran was able to demonstrate flexion to 80 degrees with pain, extension to 25 degrees, with pain, flexion to the left and right to 20 degrees with pain, and rotation to the left and right to 30 degrees with pain.  Repetition revealed the Veteran's flexion and extension were limited to 70 and 20 degrees, respectively, due to pain, but there was no additional loss of motion in lateral flexion or rotation in either direction.  Finally, the examiner noted there was no evidence of ankylosis, spasms, weakness, tenderness, or guarding of motion.

The Board notes that the Veteran was scheduled for a VA examination in October 2011 and reported for the examination.  The examiner noted, however, that the Veteran declined the examination and did not wish to submit a claim for increase as there had been no change since the last evaluation.  

During the June 2015 VA examination, the Veteran reported having continued low back pain, with flare-ups of pain with lifting or turning.  He reported that his functional loss or impairment included him being unable to lift heavy items or walk for long distances.  On objective examination, the Veteran was able to demonstrate normal range of motion in all planes of excursion tested.  Indeed, he demonstrated flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees in both directions.  Despite his normal range of motion, the examiner noted that he complained of pain while demonstrating flexion, extension, and lateral rotation; however, the examiner noted that his pain did not result in or cause any functional loss, including after repetitive motion.  In this context, the examiner stated he was unable to state whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use or during flare-ups, as he was not examined during such times.  The examiner further noted there was no evidence of tenderness to palpation, as well as no guarding or muscle spasm.  The Veteran demonstrated normal muscle strength and reflexes.  There was also no evidence of muscle atrophy, ankylosis, scars, or IVDS.  The examiner noted the Veteran experienced mild numbness in his right lower extremity as a result of his right lateral femoral cutaneous nerve syndrome, but he specifically stated there were no other signs or symptoms of radiculopathy.  

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability, as the criteria for at least the next higher 20 percent rating have not been met at any point pertinent to this appeal.  As noted above, under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, the Veteran's thoracolumbar spine flexion has been limited to no less than 70 degrees, including as a result of pain during repetitive motion, as reflected during the April 2010 VA examination.  Additionally, there is no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the Board notes that, while the Veteran is shown to have abnormal gait, there is no allegation or indication that his abnormal gait is a result of muscle spasm or guarding.  In fact, the Board notes that there is no objective evidence of muscle spasms or guarding associated with the Veteran's thoracolumbar spine disability at any point since the effective date of the award of service connection. 

The Board has also considered the Veteran's functional impairment due to pain and other factors during the appeal period.  While the Veteran has reported experiencing flare-ups of pain and demonstrated increased limitation of motion after repetitive motion, the evidence does not show that his pain has been so disabling to result in forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or any other functional impairment that would warrant a rating higher than 20 percent under the General Rating Formula.  

Thus, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of a rating higher than 10 percent at any point pertinent to the appeal. As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating (40, 50, or 100 percent) likewise are not met.

With respect to neurological abnormalities pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned.  In this regard, the Board notes that separate disability ratings have been assigned for right thigh lateral femoral cutaneous nerve syndrome and right lower extremity radiculopathy.  See July 2010 and July 2015 rating decisions.  Therefore, the neurological symptoms and decreased sensory findings in the right lower extremity noted in the April 2010 and June 2015 VA examination reports discussed herein are already contemplated by the ratings assigned for those disabilities-which, as indicated, are not currently before the Board for consideration.  Furthermore, there is no evidence or argument that the Veteran has any additional, separately ratable neurological manifestations of spine disability.  

Alternatively, the Board has considered whether a higher rating for the lumbar spine disability is assignable under the Formula for Rating IDVS on the Basis of Incapacitating Episodes. However, as indicated by the June 2015 examiner, the Veteran's lumbar spine disability does not involve IVDS.  Moreover, even the criteria under this formula was considered by analogy,  there is  evidence or allegation that the  that the Veteran has experienced incapacitating episodes-a period of  bed rest prescribed by a physician and treatment by a physician-as  a result of his lumbar spine disability.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes that, at the September 2011 DRO hearing, the Veteran described one occasion in June 2011 during which he stayed on his back for seven days with pain medication, a heating pad, and ice.  See DRO hearing transcript, p.55.  However, the Veteran reported that his incident occurred in conjunction with and as a result of his service-connected rectal stenosis disability, without any indication that it was an incapacitating episode of IVDS as contemplated by the rating criteria.  Indeed, the Veteran did not report experiencing any such incapacitating episodes at the VA examinations conducted in conjunction with his higher rating claim and the medical evidence of record does not otherwise reflect that a physician has prescribed a period of bed rest to treat his service-connected thoracolumbar spine disability at any point pertinent to this appeal.  As such,  the Formula for Rating IVDS provides no basis for assignment of any higher disability rating for the thoracolumbar spine disability. 

Furthermore, the disability is not shown to involve any other factor(s) to warrant evaluation  under any provision(s) of VA's rating schedule. 

In evaluating the disability under consideration, in addition to the medical evidence discussed above, the Board has considered the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's thoracolumbar spine disability.  See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994).  As discussed above, the most persuasive evidence of record indicates that the Veteran's thoracolumbar spine disability is consistent with the assigned initial 10 percent rating.  

Additionally, the Board finds that, at no point since the October 1, 2009 effective date of the award of service connection has the Veteran's service-connected thoracolumbar spine disability been shown to be so exceptional or so unusual a picture as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the thoracolumbar spine disability at all pertinent points.  The rating schedule fully contemplates the symptomatology for his disability, including any objective evidence of painful, limited motion, and provides for higher ratings based on  ankylosis and IVDS with incapacitating episodes, which are not shown here.  Moreover, aside from the separate ratings already assigned for right thigh lateral femoral cutaneous nerve syndrome, right lower extremity radiculopathy, and rectal stenosis/residuals of hemorrhoidectomy (the ratings for which are not currently at issue), the evidence summarized above does not show that the thoracolumbar spine disability resulted in any functional impairment that is not contemplated by the schedular criteria, and there is no medical indication or argument that the applicable criteria are inadequate to rate the lumbar spine disability.   

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  As the Board has fully considered all of the Veteran's thoracolumbar spine symptoms in evaluating the service-connected disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final matter, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU  as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the June 2014 VA examiner opined that the Veteran's thoracolumbar spine disability impacts his ability to work, as he may have difficulty working as a job involving a lot of lifting or any other strenuous activity, there is no evidence or allegation indicating that the Veteran is actually or effectively rendered unemployable as a result of his  service-connected thoracolumbar spine disability.  Under these circumstances, the Board finds that the matter of entitlement to a TDIU due to the thoracolumbar spine DJD has not been raised, and need not be addressed in conjunction with the higher claim herein decided.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, and that the Veteran's higher rating claim must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating at any pertinent point,  that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).



ORDER

An initial rating in excess of 10 percent for service-connected thoracolumbar spine DJD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


